Citation Nr: 1242728	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-30 069	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for bilateral hallux valgus.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes cavus.

4.  Entitlement to service connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The Veteran served on active duty from April 1979 to July 1980.

This case arises to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material had not been submitted and then denied an application to reopen claims for service connection for bilateral hallux valgus and bilateral pes cavus.  

The Board remanded the case in September 2011 and again in April 2012.  

Service connection for the claimed bilateral foot disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a foot condition was denied in a March 1981 RO rating decision.  

2.  The Veteran was notified of the March 1981 rating decision and he did not appeal.  

3.  Evidence received at the RO since the March 1981 RO rating decision raises a reasonable possibility of substantiating the claims for service connection for bilateral foot conditions.  


CONCLUSIONS OF LAW

1.  The March 1981 rating decision, which denied service connection for a bilateral foot condition, is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for a bilateral foot condition and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening both service connection claims, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Reopening a Service Connection Claim

In March 1981, the RO denied service connection for a "foot condition."  The Veteran, then unrepresented, was notified of that decision in a letter from the RO, and did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 U.S.C. §§ 5108 and 7105(c); 38 C.F.R. §§ 3.156(a) (2012).

38 C.F.R. § 3.156(a) (2012) states: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the March 1981 RO rating decision consists of service treatment records (STRs), a service personnel record (DD Form-214), a VA examination report, and the Veteran's claims and statements.  

The STRs reflect that the Veteran entered active military service with a pre-existing bilateral mild, asymptomatic pes cavus (pes cavus, or talipes, is defined as exaggerated height of the longitudinal arch; it may be congenital or secondary to contractures, or disturbed balance of the muscles, Dorland's Illustrated Medical Dictionary 1657 (28th ed. 1994)).  The STRs further reflect that after basic training, the Veteran was assigned to a Marine Corps base in California, where he first reported bilateral foot pains after running.  In February 1980, he was referred to podiatry.  He complained of pain at the 1st metatarsal joints.  The impression was pes cavus, lateral instability, and anterior metatarsalgia.  The podiatrist suggested that an arthritis work-up be commenced; however, no such work-up is of record.  

In March 1980, complaints of pain and edema in the feet continued.  An April 1980 podiatry consultation report reflects that shoe appliances caused pain.  In April 1980, it was determined that the Veteran was unable to wear military footwear.  An April 1980 orthopedic consultation report offers a diagnosis of pes cavus, bilateral, symptomatic, for which a Medical Board was indicated.  

A May 1980 Medical Board report reflects that due to painful feet, the Veteran was unable to perform his military duties.  The examiner reported a moderate pes cavus deformity, bilaterally.  There was no abnormal callus, but there was mild forefoot tenderness.  The diagnosis was pes cavus, bilateral, symptomatic; EPTE [existed prior to entry].  The Medical Board recommended a discharge from the Marine Corps.  

In a rebuttal statement dated in May 1980, the Veteran reported that he had no foot complaints prior to active service.  

Two weeks after his medical discharge from active service due to his bilateral foot condition, the RO received the Veteran's first service connection claim.  He simply claimed service connection for a foot condition allegedly incurred in November 1979 at a Marine Corps base in California.  He underwent a VA special orthopedic examination in October 1980.  

The October 1980 VA examination report reflects that the Veteran denied any foot problem prior to active service, but reported that his feet began to hurt after three months of running at boot camp.  Current X-rays showed mild bilateral hallux valgus of the great toes.  Examination showed high arches or very mild bilateral pes cavus, but no callus formation.  The diagnosis was mild congenital pes cavus with a very mild degree of hallux valgus, bilaterally.

In a March 1981 rating decision, the RO determined that a foot condition was congenital, that it pre-existed active service, and that it was not aggravated therein.  The RO based that conclusion on the following statement of fact: "The evidence establishes pre-service existence of congenital foot abnormality, bilaterally, which with one day of physical training caused manifestation of symptoms."  As discussed below, that 1981 RO statement is relevant to the issue of whether the evidence submitted since then is sufficiently new and material to warrant reopening the claim. 

The evidence submitted since the March 1981 RO decision includes the Veteran's testimony.  In June 2011, the Veteran testified before the undersigned that he had no foot problem prior to active service and no problem during a very strenuous boot camp training program.  He testified that his foot pains first began later, 9 to 10 months after enlisting.    

The Veteran's testimony is highly relevant and therefore new and material.  Because the final March 1981 rating decision is based on the RO's erroneous conclusion that foot pain developed after only one-day of training, and therefore was not aggravated during active service, this new evidence that foot pains first arose after several months of rigorous physical training clearly relates to aggravation of a pre-existing condition, a fact necessary to substantiate the claim.  Thus, this new testimonial evidence raises a reasonable possibility of substantiating the claim.  New and material evidence has therefore been submitted and both service connection claims are reopened.  



ORDER

New and material evidence having been received, the claims for service connection for bilateral pes cavus and for bilateral hallux valgus are reopened.  To this extent, the appeal is granted.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A pre-existing injury or disease will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  

In a precedent opinion, VA's chief legal officer (General Council or GC) held that the Veteran is not required to demonstrate an increase in the severity of the disease in order to obtain the benefit of the presumption of aggravation.  The GC opinion states:

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as section 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.    Section 3.304(b) is therefore invalid and should not be followed.

VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Cotant v. Principi, 17 Vet. App. 116, 132 (2012).

Because mild bilateral pes cavus is clearly noted on the Veteran's entrance examination report, this disability clearly did pre-exist active service; however, the current diagnoses, bilateral pes planus and bilateral hallux valgus, were not noted at the time of enlistment and did not pre-exist active service.  In order for service connection to follow, three elements must be satisfied.  Rose v. Principi, 11 Vet. App. 169, 172 (1998) (applying three elements for service-connection claim from Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that claim required "competent evidence of current disability (a medical diagnosis); of incurrence or aggravation of a disease or injury in service (lay or medical evidence); and, of a nexus between the in-service injury or disease and the current disability (medical evidence)"), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Applying the above to this case, the current medical diagnoses are bilateral pes planus (rather than pes cavus), and bilateral hallux valgus.  There is no evidence of a medical evidence of a nexus between active service and the current disabilities.  Moreover, the April 2009 VA compensation examination report contains obvious error (it erroneously notes that pes planus pre-existed active service), such that it must be returned to the examiner for an addendum.  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2012); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Accordingly, this case is remanded to the AMC for the following action:

1.  The AMC should return the claims file to the April 2009 examining physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims file in the report. 

II.  Note that at entrance into active service, the foot disability was mild pes cavus, asymptomatic, whereas 15 months later, the Veteran was medically disqualified from further service because of moderate, symptomatic pes cavus.  The diagnoses offered shortly thereafter by VA in October 1980 were mild congenital pes cavus with a very mild hallux valgus, bilaterally.  The diagnosis offered in April 2009 was minimal pes planus deformity of both feet.  The physician is asked to address whether the current pes planus is a progression of the prior pes cavus or the correction of an error in the prior diagnosis, or the development of a new and separate condition.   

Concerning bilateral hallux valgus, the examiner is asked to determine whether this still exists.  If hallux valgus exists, did it begin during active service?  If not, then is it caused or aggravated by pes cavus?  If not, then is it caused or aggravated by pes planus?  

The physician should offer a rationale for any conclusion in a legible report.  If an opinion cannot be reached without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter advising the Veteran of the time, date, and location of any scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

2.  Following the above, the AMC should review all the relevant evidence and re-adjudicate these reopened claims on the merits.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause (if an examination is scheduled) may result in the denial of the claims.  38 C.F.R. § 3.655(b) (2012).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


